 



[reglogo.jpg]  Exhibit 10.2



 

 

July 5, 2013

 

Mr. J.J. Finkelstein

3910 East-West Highway

Chevy Chase, MD 20815

 

Re:Second Amendment to Temporary Employment Terms and to Amended and Restated
Change in Control Agreement

 

Dear J.J.:

 

This letter agreement (the “Amendment”) amends certain of the terms and
conditions relating to your employment with RegeneRx Biopharmaceuticals, Inc.
(“Company”) that were set forth in that Temporary Employment Terms Letter
Agreement dated July 2, 2012, executed by you and the Company, as amended by the
First Amendment to Temporary Employment Terms effective January 1, 2013
(collectively, the “Employment Agreement”) and amends certain terms of the
Amended and Restated Change in Control Agreement between you and RegeneRx
Biopharmaceuticals, Inc. dated July 2, 2012, as amended (the “CIC Agreement”).
As provided at the end of this letter, you may accept this Amendment by signing
and returning to us a counterpart copy of this letter, which signature and
return will result in this Amendment being binding between the Company and you
as to the matters set forth herein, as of July 1, 2013 (the “Effective Date”).

 

The Employment Agreement and the CIC Agreement shall be amended by replacing the
date of “June 30, 2013” throughout the Employment Agreement and the CIC
Agreement with “December 31, 2013.” Except as herein modified or amended, no
other term or provision of the Employment Agreement or the CIC Agreement is
amended or modified in any respect. Nothing in this Amendment is intended to
alter the at-will nature of your employment with the Company.

 

This Amendment, together with your Employment Agreement and its exhibits (as
expressly modified herein) and the CIC Agreement, constitute the complete, final
and exclusive embodiment of the entire agreement between the Company and you
with regard to matters set forth herein, and supersede and replace any other
agreements (whether written or unwritten) you may have with the Company with
regard to matters set forth herein. This Amendment will bind the heirs, personal
representatives, successors and assigns of both you and the Company, and inure
to the benefit of both you and the Company, their heirs, successors and assigns.
If any provision of this Amendment is determined to be invalid or unenforceable,
in whole or in part, this determination shall not affect any other provision of
this Amendment and the provision in question shall be modified so as to be
rendered enforceable in a manner consistent with the intent of the parties
insofar as possible under applicable law. This Amendment may be executed in
counterparts which shall be deemed to be part of one original, and facsimile
signatures shall be equivalent to original signatures.

 



 

 

 

 

To indicate your understanding and acceptance of this Amendment, please sign and
date below, and return this Amendment to me. You may retain the enclosed
additional copy of this Amendment for your files.

 

Sincerely,

 

RegeneRx Biopharmaceuticals, Inc.

 

 

By: /s/ Allan L. Goldstein

Name: Allan L. Goldstein

Title: Chairman

 

Agreed to and Accepted:

 

 

/s/ J.J. Finkelstein                 

J.J. Finkelstein

 

July 5, 2013                           

Date

 

 



 

 

